

116 S3176 RS: United States-Israel Security Assistance Authorization Act of 2020
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 463116th CONGRESS2d SessionS. 3176IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Rubio (for himself, Mr. Coons, Ms. Collins, Mr. Kaine, Mr. Blunt, Mr. Jones, Mrs. Capito, Ms. Duckworth, Mr. Tillis, Mr. Blumenthal, Mr. Boozman, Mr. Markey, Mr. Grassley, Ms. Klobuchar, Mr. Cramer, Mr. Young, Mr. Hawley, Mrs. Shaheen, Ms. Hassan, Mrs. Hyde-Smith, Mr. Cardin, Mr. Casey, Mr. Wicker, Mr. Booker, Mrs. Loeffler, Mrs. Gillibrand, Mr. Perdue, Mr. Warner, Mr. Braun, Mr. Tester, Ms. Smith, Mr. Cornyn, Ms. Hirono, Mr. Lankford, Mr. Scott of South Carolina, Mr. Moran, Mr. Wyden, Mr. Thune, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsJune 3, 2020Reported by Mr. Risch, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Foreign Assistance Act of 1961 and the United States-Israel Strategic Partnership Act
			 of 2014 to make improvements to certain defense and security assistance
			 provisions and to authorize the appropriations of funds to Israel, and for
 other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the United States-Israel Security Assistance Authorization Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition.TITLE I—Security assistance for IsraelSec. 101. Findings.Sec. 102. Statement of policy.Sec. 103. Security assistance for Israel.Sec. 104. Extension of war reserves stockpile authority.Sec. 105. Extension of loan guarantees to Israel.Sec. 106. Transfer of precision guided munitions to Israel.Sec. 107. Sense of Congress on rapid acquisition and deployment procedures.Sec. 108. Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements.TITLE II—Enhanced United States-Israel cooperationSec. 201. United States Agency for International Development memoranda of understanding to enhance cooperation with Israel.Sec. 202. Cooperative projects among the United States, Israel, and developing countries.Sec. 203. Joint cooperative program related to innovation and high-tech for the Middle East region.Sec. 204. Sense of Congress on United States-Israel economic cooperation.Sec. 205. Cooperation on directed energy capabilities.Sec. 206. Contingency plans to provide Israel with necessary defense articles and services.2.DefinitionIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Armed Services of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Armed Services of the House of Representatives.ISecurity assistance for Israel101.FindingsCongress makes the following findings:(1)On September 14, 2016, the United States and Israel signed a 10-year Memorandum of Understanding to reaffirm the importance of continuing annual United States military assistance to Israel and cooperative missile defense programs in a way that enhances Israel’s security and strengthens the bilateral relationship between the 2 countries.(2)The 2016 Memorandum of Understanding reflects United States support of Foreign Military Financing grant assistance to Israel over a 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028.(3)The 2016 Memorandum of Understanding also reflects United States support for funding for cooperative programs to develop, produce, and procure missile, rocket, and projectile defense capabilities during such 10-year period at an average funding level of $500,000,000 per year, totaling $5,000,000,000 for such period.102.Statement of policyIt is the policy of the United States to provide assistance to the Government of Israel to help Israel to defend itself by developing long-term capacity, primarily through the acquisition of advanced capabilities from the United States.103.Security assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended—(1)in paragraph (1), by striking 2002 and 2003 and inserting 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028;(2)in paragraph (2), by striking equal to— and all that follows and inserting not less than $3,300,000,000.; and(3)by amending paragraph (3) to read as follows:(3)Disbursement of fundsAmounts authorized to be available for Israel under paragraph (1) and subsection (b)(1) for fiscal years 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028 shall be disbursed not later than 30 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs for the respective fiscal year, or October 31 of the respective fiscal year, whichever is later..104.Extension of war reserves stockpile authority(a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking more than 11 years after the date of the enactment of this Act and inserting after September 30, 2025.(b)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020 and inserting 2020, 2021, 2022, 2023, 2024, and 2025.105.Extension of loan guarantees to IsraelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel—(1)in the matter preceding the first proviso, by striking September 30, 2019 and inserting September 30, 2025; and(2)in the second proviso, by striking September 30, 2019 and inserting September 30, 2025.106.Transfer of precision guided munitions to Israel(a)In generalNotwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to transfer to Israel precision guided munitions from reserve stocks for Israel in such quantities as may be necessary for legitimate self-defense of Israel and is otherwise consistent with the purposes and conditions for such transfers under the Arms Export Control Act (22 U.S.C. 2751 et seq.).(b)CertificationsExcept in case of emergency, as determined by the President, not later than 5 days before making a transfer under subsection (a), the President shall certify to the appropriate congressional committees that the transfer of the precision guided munitions—(1)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions;(2)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the transfer of such munitions;(3)is necessary for Israel to counter the threat of rockets in a timely fashion; and(4)is in the national security interest of the United States.107.Sense of Congress on rapid acquisition and deployment proceduresIt is the sense of Congress that the President should—(1)prescribe procedures for the rapid acquisition and deployment of precision guided munitions for United States counterterrorism missions; or(2)assist Israel, which is an ally of the United States, to protect itself against direct missile threats.108.Eligibility of Israel for the strategic trade authorization exception to certain export control
 licensing requirements(a)FindingsCongress finds the following:(1)Israel has adopted high standards in the field of weapons export controls.(2)Israel has declared its unilateral adherence to the Missile Technology Control Regime, the Australia Group, and the Nuclear Suppliers Group.(3)Israel is a party to—(A)the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925 (commonly known as the Geneva Protocol); and(B)the Convention on the Physical Protection of Nuclear Material, signed at Vienna and New York March 3, 1980.(4)Section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note) directs the President, consistent with the commitments of the United States under international agreements, to take steps so that Israel may be included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, re-export, or in-country transfer of an item subject to controls under the Export Administration Regulations.(b)Report on eligibility for strategic trade authorization exception(1)In generalNot later than 120 days after the date of the enactment of this Act, the President shall submit a report to the appropriate congressional committees that describes the steps taken to include Israel in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, as required under section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296).(2)FormThe report required under paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.IIEnhanced United States-Israel cooperation201.United States Agency for International Development memoranda of understanding to enhance
 cooperation with Israel(a)Sense of Congress regarding USAID policyIt is the sense of Congress that the United States Agency for International Development should cooperate with Israel to advance common goals across a wide variety of sectors, including energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation.(b)Memoranda of understandingThe Secretary of State, acting through the Administrator of the United States Agency for International Development, may enter into memoranda of understanding with Israel to advance common goals on energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation, with a focus on strengthening mutual ties and cooperation with nations throughout the world.202.Cooperative projects among the United States, Israel, and developing countriesSection 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended by striking subsection (e) and (f) and inserting the following:(e)There are authorized to be appropriated $2,000,000 for each of the fiscal years 2020 through 2024 to finance cooperative projects among the United States, Israel, and developing countries that identify and support local solutions to address sustainability challenges relating to water resources, agriculture, and energy storage, including—(1)establishing public-private partnerships;(2)supporting the identification, research, development testing, and scaling of innovations that focus on populations that are vulnerable to environmental and resource-scarcity crises, such as subsistence farming communities;(3)seed or transition-to-scale funding, publicity and marketing promotional support, or mentorship and partnership brokering support; and(4)accelerating demonstrations or applications of local solutions to sustainability challenges, or the further refinement, testing, or implementation of innovations that have previously effectively addressed sustainability challenges..203.Joint cooperative program related to innovation and high-tech for the Middle East region(a)Sense of CongressIt is the sense of Congress that—(1)the United States should help foster cooperation in the Middle East region by financing and, as appropriate, cooperating in projects related to innovation and advanced technologies; and(2)projects referred to in paragraph (1) should—(A)contribute to development and the quality of life in the Middle East region through the application of research and advanced technology; and(B)contribute to Arab-Israeli cooperation by establishing strong working relationships that last beyond the life of such projects.(b)EstablishmentThe Secretary of State, acting through the Administrator of the United States Agency for International Development, is authorized to seek to establish a program between the United States, Israel, Egypt, Jordan, Morocco, Tunisia, Lebanon, and the West Bank and Gaza Strip to provide for cooperation in the Middle East region by financing and, as appropriate, cooperating in projects related to innovation and advanced technologies.(c)Project requirementsEach project carried out under the program established pursuant to subsection (b)—(1)shall include the participation of at least 1 entity from Israel and 1 entity of Egypt, Jordan, Morocco, Tunisia, Lebanon, and the West Bank and Gaza Strip; and(2)should include participation from not fewer than 3 or more such entities to the maximum extent practicable.204.Sense of Congress on United States-Israel economic cooperationIt is the sense of Congress that—(1)the United States-Israel economic partnership—(A)has achieved great tangible and intangible benefits to both countries; and(B)is a foundational component of the strong alliance;(2)science and technology innovations present promising new frontiers for United States-Israel economic cooperation, particularly in light of widespread drought, cybersecurity attacks, and other major challenges impacting the United States; and(3)the President should regularize and expand existing forums of economic dialogue with Israel and foster both public and private sector participation.205.Cooperation on directed energy capabilities(a)Authority(1)In generalThe Secretary of Defense, upon a request from the Ministry of Defense of Israel, and with the concurrence of the Secretary of State, is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or Israel. Any activities carried out under this paragraph shall be conducted in a manner that appropriately protects sensitive information, the national security interests of the United States, and the national security interests of Israel.(2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of Defense submits a report to the appropriate congressional committees that includes—(A)a memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents; and(B)a certification that the memorandum of agreement referred to in subparagraph (A)—(i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;(ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and(iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including—(I)a description of what the funds have been used for and when funds were expended; and(II)the identification of entities that expended such funds.(b)Support in connection with activities(1)In generalThe Secretary of Defense is authorized to provide maintenance and sustainment support to Israel for the directed energy capabilities research, development, test, and evaluation activities authorized under subsection (a)(1), including the installation of equipment that is necessary to carry out such research, development, test, and evaluation.(2)ReportThe support described in paragraph (1) may not be provided until 15 days after the Secretary of Defense submits a report to the appropriate congressional committees that describes in detail the support to be provided.(3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of Defense certifies to the appropriate congressional committees that the Government of Israel will contribute to such support—(A)an amount equal to not less than the amount of support to be so provided; or(B)an amount that otherwise meets the best efforts of Israel, as mutually agreed to by the United States and Israel.(c)Lead agencyThe Secretary of Defense shall designate an appropriate research and development entity of a military department as the lead agency of the Department of Defense in carrying out this section.(d)Semiannual reportThe Secretary of Defense shall submit a semiannual report to the appropriate congressional committees that includes the most recent semiannual report provided by the Government of Israel to the Department of Defense pursuant to subsection (a)(2)(B)(iii).206.Contingency plans to provide Israel with necessary defense articles and services(a)In generalThe President, acting through the Secretary of Defense and in consultation with the Secretary of State, shall establish and update, as appropriate, contingency plans to provide Israel with defense articles and services that are determined by the Secretary of Defense to be necessary for the defense of Israel.(b)Congressional briefingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of Defense, in consultation with the Secretary of State, shall brief the appropriate congressional committees regarding the status of the contingency plans required under subsection (a).1.Short title; table of contents(a)Short titleThis Act may be cited as the United States-Israel Security Assistance Authorization Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definition.TITLE I—Security assistance for IsraelSec. 101. Findings.Sec. 102. Statement of policy.Sec. 103. Security assistance for Israel.Sec. 104. Extension of war reserves stockpile authority.Sec. 105. Extension of loan guarantees to Israel.Sec. 106. Transfer of precision guided munitions to Israel.Sec. 107. Sense of Congress on rapid acquisition and deployment procedures.Sec. 108. Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements.TITLE II—Enhanced United States-Israel cooperationSec. 201. United States Agency for International Development memoranda of understanding to enhance cooperation with Israel.Sec. 202. Cooperative projects among the United States, Israel, and developing countries.Sec. 203. Joint cooperative program related to innovation and high-tech for the Middle East region.Sec. 204. Sense of Congress on United States-Israel economic cooperation.Sec. 205. Cooperation on directed energy capabilities.Sec. 206. Contingency plans to provide Israel with necessary defense articles and services.Sec. 207. Other matters of cooperation.2.DefinitionIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Armed Services of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Armed Services of the House of Representatives.ISecurity assistance for Israel101.FindingsCongress makes the following findings:(1)On September 14, 2016, the United States and Israel signed a 10-year Memorandum of Understanding to reaffirm the importance of continuing annual United States military assistance to Israel and cooperative missile defense programs in a way that enhances Israel’s security and strengthens the bilateral relationship between the 2 countries.(2)The 2016 Memorandum of Understanding reflects United States support of Foreign Military Financing grant assistance to Israel over a 10-year period beginning in fiscal year 2019 and ending in fiscal year 2028.(3)The 2016 Memorandum of Understanding also reflects United States support for funding for cooperative programs to develop, produce, and procure missile, rocket, and projectile defense capabilities during such 10-year period at an average funding level of $500,000,000 per year, totaling $5,000,000,000 for such period.102.Statement of policyIt is the policy of the United States to provide assistance to the Government of Israel for the development and acquisition of advanced capabilities that Israel requires to meet its security needs and to enhance United States capabilities.103.Security assistance for IsraelSection 513(c) of the Security Assistance Act of 2000 (Public Law 106–280; 114 Stat. 856) is amended—(1)in paragraph (1), by striking 2002 and 2003 and inserting 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; (2)in paragraph (2), by striking equal to— and all that follows and inserting not less than $3,300,000,000.; and(3)by amending paragraph (3) to read as follows:(3)Disbursement of fundsAmounts authorized to be available for Israel under paragraph (1) and subsection (b)(1) for fiscal years 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028 shall be disbursed not later than 30 days after the date of the enactment of an Act making appropriations for the Department of State, foreign operations, and related programs for the respective fiscal year, or October 31 of the respective fiscal year, whichever is later..104.Extension of war reserves stockpile authority(a)Department of Defense Appropriations Act, 2005Section 12001(d) of the Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat. 1011) is amended by striking September 30, 2020 and inserting after September 30, 2025.(b)Foreign Assistance Act of 1961Section 514(b)(2)(A) of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020 and inserting 2021, 2022, 2023, 2024, and 2025.105.Extension of loan guarantees to IsraelChapter 5 of title I of the Emergency Wartime Supplemental Appropriations Act, 2003 (Public Law 108–11; 117 Stat. 576) is amended under the heading Loan Guarantees to Israel—(1)in the matter preceding the first proviso, by striking September 30, 2023 and inserting September 30, 2025; and(2)in the second proviso, by striking September 30, 2023 and inserting September 30, 2025.106.Transfer of precision guided munitions to Israel(a)In generalNotwithstanding section 514 of the Foreign Assistance Act of 1961 (22 U.S.C. 2321h), the President is authorized to transfer to Israel precision guided munitions from reserve stocks for Israel in such quantities as may be necessary for legitimate self-defense of Israel and is otherwise consistent with the purposes and conditions for such transfers under the Arms Export Control Act (22 U.S.C. 2751 et seq.).(b)CertificationsExcept in case of emergency, as determined by the President, not later than 5 days before making a transfer under subsection (a), the President shall certify to the appropriate congressional committees that the transfer of the precision guided munitions—(1)does not affect the ability of the United States to maintain a sufficient supply of precision guided munitions;(2)does not harm the combat readiness of the United States or the ability of the United States to meet its commitment to allies for the transfer of such munitions;(3)is necessary for Israel to counter the threat of rockets in a timely fashion; and(4)is in the national security interest of the United States.107.Sense of Congress on rapid acquisition and deployment proceduresIt is the sense of Congress that the President should—(1)prescribe procedures for the rapid acquisition and deployment of precision guided munitions for United States counterterrorism missions; or (2)assist Israel, which is an ally of the United States, to protect itself against direct missile threats.108.Eligibility of Israel for the strategic trade authorization exception to certain export control licensing requirements(a)FindingsCongress finds the following:(1)Israel has adopted high standards in the field of weapons export controls.(2)Israel has declared its unilateral adherence to the Missile Technology Control Regime, the Australia Group, and the Nuclear Suppliers Group.(3)Israel is a party to—(A)the Protocol for the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases, and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925 (commonly known as the Geneva Protocol);(B)the Convention on the Physical Protection of Nuclear Material, signed at Vienna and New York March 3, 1980; and(C)the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which may be Deemed to be Excessively Injurious or to Have Indiscriminate Effects, signed at Geneva October 10, 1980.(4)Section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8603 note) directs the President, consistent with the commitments of the United States under international agreements, to take steps so that Israel may be included in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, to the requirement for a license for the export, re-export, or in-country transfer of an item subject to controls under the Export Administration Regulations.(b)Briefing on eligibility for strategic trade authorization exceptionNot later than 120 days after the date of the enactment of this Act, the President shall brief the appropriate congressional committees by describing the steps taken to include Israel in the list of countries eligible for the strategic trade authorization exception under section 740.20(c)(1) of title 15, Code of Federal Regulations, as required under section 6(b) of the United States-Israel Strategic Partnership Act of 2014 (Public Law 113–296).IIEnhanced United States-Israel cooperation201.United States Agency for International Development memoranda of understanding to enhance cooperation with Israel(a)FindingsCongress finds that the United States Agency for International Development and Israel’s Agency for International Development Cooperation signed memoranda of understanding in 2012, 2017, and 2019 to coordinate the agencies’ respective efforts to promote common development goals in third countries.(b)Sense of Congress regarding USAID policyIt is the sense of Congress that the Department of State and the United States Agency for International Development should continue to cooperate with Israel to advance common development goals in third countries across a wide variety of sectors, including energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation.(c)Memoranda of understandingThe Secretary of State, acting through the Administrator of the United States Agency for International Development, may enter into memoranda of understanding with Israel to advance common goals on energy, agriculture, food security, democracy, human rights, governance, economic growth, trade, education, environment, global health, water, and sanitation, with a focus on strengthening mutual ties and cooperation with nations throughout the world.202.Cooperative projects among the United States, Israel, and developing countriesSection 106 of the Foreign Assistance Act of 1961 (22 U.S.C. 2151d) is amended by striking subsections (e) and (f) and inserting the following:(e)There are authorized to be appropriated $2,000,000 for each of the fiscal years 2021 through 2025 to finance cooperative projects among the United States, Israel, and developing countries that identify and support local solutions to address sustainability challenges relating to water resources, agriculture, and energy storage, including—(1)establishing public-private partnerships;(2)supporting the identification, research, development testing, and scaling of innovations that focus on populations that are vulnerable to environmental and resource-scarcity crises, such as subsistence farming communities;(3)seed or transition-to-scale funding; (4)clear and appropriate branding and marking of United States funded assistance, in accordance with section 641; and (5)accelerating demonstrations or applications of local solutions to sustainability challenges, or the further refinement, testing, or implementation of innovations that have previously effectively addressed sustainability challenges.(f)Amounts appropriated pursuant to subsection (e) shall be obligated in accordance with the memoranda of understanding referred to in subsections (a) and (c) of section 201 of the United States-Israel Security Assistance Authorization Act of 2020.203.Joint cooperative program related to innovation and high-tech for the Middle East region(a)Sense of CongressIt is the sense of Congress that—(1)the United States should help foster cooperation in the Middle East region by financing and, as appropriate, cooperating in projects related to innovation and advanced technologies; and(2)projects referred to in paragraph (1) should—(A)contribute to development and the quality of life in the Middle East region through the application of research and advanced technology; and(B)contribute to Arab-Israeli cooperation by establishing strong working relationships that last beyond the life of such projects.(b)EstablishmentThe Secretary of State, acting through the Administrator of the United States Agency for International Development, is authorized to seek to establish a program between the United States and appropriate regional partners to provide for cooperation in the Middle East region by supporting projects related to innovation and advanced technologies.(c)Project requirementsEach project carried out under the program established pursuant to subsection (b)—(1)shall include the participation of at least 1 entity from Israel and 1 entity from another regional partner; and(2)shall be conducted in a manner that appropriately protects sensitive information, intellectual property, the national security interests of the United States, and the national security interests of Israel.204.Sense of Congress on United States-Israel economic cooperationIt is the sense of Congress that—(1)the United States-Israel economic partnership—(A)has achieved great tangible and intangible benefits to both countries; and (B)is a foundational component of the strong alliance;(2)science and technology innovations present promising new frontiers for United States-Israel economic cooperation, particularly in light of widespread drought, cybersecurity attacks, and other major challenges impacting the United States; and(3)the President should regularize and expand existing forums of economic dialogue with Israel and foster both public and private sector participation.205.Cooperation on directed energy capabilities(a)Authority(1)In generalThe Secretary of State is authorized to carry out research, development, test, and evaluation activities, on a joint basis with Israel, to establish directed energy capabilities that address threats to the United States, deployed forces of the United States, or Israel. Any activities carried out under this paragraph shall be conducted in a manner that appropriately protects sensitive information, intellectual property, the national security interests of the United States, and the national security interests of Israel.(2)ReportThe activities described in paragraph (1) may be carried out after the Secretary of State submits a report to the appropriate congressional committees that includes—(A)a memorandum of agreement between the United States and Israel regarding sharing of research and development costs for the capabilities described in paragraph (1), and any supporting documents; and(B)a certification that the memorandum of agreement referred to in subparagraph (A)—(i)requires sharing of costs of projects, including in-kind support, between the United States and Israel;(ii)establishes a framework to negotiate the rights to any intellectual property developed under the memorandum of agreement; and(iii)requires the United States Government to receive semiannual reports on expenditure of funds, if any, by the Government of Israel, including—(I)a description of what the funds have been used for and when funds were expended; and (II)the identification of entities that expended such funds.(b)Support in connection with activities(1)In generalThe Secretary of State is authorized to provide maintenance and sustainment support to Israel for the directed energy capabilities research, development, test, and evaluation activities authorized under subsection (a)(1), including the installation of equipment that is necessary to carry out such research, development, test, and evaluation.(2)ReportThe support described in paragraph (1) may not be provided until 15 days after the date on which the Secretary of State submits a report to the appropriate congressional committees that describes in detail the support to be provided.(3)Matching contributionThe support described in paragraph (1) may not be provided unless the Secretary of State certifies to the appropriate congressional committees that the Government of Israel will contribute to such support—(A)an amount not less than the amount of support to be so provided; or(B)an amount that otherwise meets the best efforts of Israel, as mutually agreed to by the United States and Israel.(c)Lead agencyThe Secretary of State shall designate an appropriate research and development entity as the lead agency of the Department of State in carrying out this section.(d)Semiannual reportThe Secretary of State shall submit a semiannual report to the appropriate congressional committees that includes the most recent semiannual report provided by the Government of Israel to the Department of State.206.Plans to provide Israel with necessary defense articles and services in a contingency(a)In generalThe President shall establish and update, as appropriate, plans to provide Israel with defense articles and services that are determined by the Secretary of Defense to be necessary for the defense of Israel in a contingency.(b)Congressional briefingNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the President shall brief the appropriate congressional committees regarding the status of the plans required under subsection (a).207.Other matters of cooperation(a)In generalActivities authorized under this section shall be carried out with the concurrence of the Secretary of State and aligned with the National Security Strategy of the United States, the United States Government Global Health Security Strategy, the Department of State Integrated Country Strategies, the USAID Country Development Cooperation Strategies, and any equivalent or successor plans or strategies, as necessary and appropriate (b)Development of health technologies(1)In generalThere is authorized to be appropriated to the Secretary of Health and Human Services $4,000,000 for each of the fiscal years 2021 through 2023 for a bilateral cooperative program with the Government of Israel that awards grants for the development of health technologies, including health technologies listed in paragraph (2), subject to paragraph (3), with an emphasis on collaboratively advancing the use of technology and personalized medicine in relation to COVID–19.(2)Types of health technologiesThe health technologies described in this paragraph may include technologies such as sensors, drugs and vaccinations, respiratory assist devices, diagnostic tests, and telemedicine.(3)Restrictions on fundingAmounts appropriated pursuant to paragraph (1) are subject to a matching contribution from the Government of Israel.(4)Option for establishing new programAmounts appropriated pursuant to paragraph (1) may be expended for a bilateral program with the Government of Israel that—(A)is in existence on the day before the date of the enactment of this Act for the purposes described in paragraph (1); or(B)is established after the date of the enactment of this Act by the Secretary of Health and Human Services, in consultation with the Secretary of State, in accordance with the Agreement between the Government of the United States of America and the Government of the State of Israel on Cooperation in Science and Technology for Homeland Security Matters, done at Jerusalem May 29, 2008 (or a successor agreement), for the purposes described in paragraph (1). (c)Coordinator of United States–Israel research and development(1)In generalThe President may designate the Assistant Secretary of State for the Bureau of Oceans and International Environmental and Scientific Affairs, or another appropriate Department of State official, to act as Coordinator of United States-Israel Research and Development (referred to in this subsection as the Coordinator).(2)Authorities and dutiesThe Coordinator, in conjunction with the heads of relevant Federal Government departments and agencies and in coordination with the Israel Innovation Authority, may oversee civilian science and technology programs on a joint basis with Israel.(d)Office of Global Policy and Strategy of the Food and Drug Administration(1)In generalIt is the sense of Congress that the Commissioner of the Food and Drug Administration should seek to explore collaboration with Israel through the Office of Global Policy and Strategy.(2)ReportNot later than 1 year after the date of the enactment of this Act, the Commissioner, acting through the head of the Office of Global Policy and Strategy, shall submit a report describing the benefits to the United States and to Israel of opening an office in Israel for the Office of Global Policy and Strategy to—(A)the Committee on Foreign Relations of the Senate;(B)the Committee on Health, Education, Labor, and Pensions of the Senate;(C)the Committee on Foreign Affairs of the House of Representatives; and(D)the Committee on Energy and Commerce of the House of Representatives.(e)United States–Israel Energy CenterThere is authorized to be appropriated to the Secretary of Energy $4,000,000 for each of the fiscal years 2021 through 2023 to carry out the activities of the United States-Israel Energy Center established pursuant to section 917(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(d)).(f)United States–Israel Binational Industrial Research and Development FoundationIt is the sense of Congress that grants to promote covered energy projects conducted by, or in conjunction with, the United States-Israel Binational Industrial Research and Development Foundation should be funded at not less than $2,000,000 annually under section 917(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17337(b)).(g)United States–Israel cooperation on energy, water, homeland security, agriculture, and alternative fuel technologiesSection 7 of the United States-Israel Strategic Partnership Act of 2014 (22 U.S.C. 8606) is amended by adding at the end the following:(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for each of the fiscal years 2021 through 2023..(h)Annual policy dialogueIt is the sense of Congress that the Department of Transportation and Israel’s Ministry of Transportation should engage in an annual policy dialogue to implement the 2016 Memorandum of Cooperation signed by the Secretary of Transportation and the Israeli Minister of Transportation.(i)Cooperation on space exploration and science initiativesThe Administrator of the National Aeronautics and Space Administration shall continue to work with the Israel Space Agency to identify and cooperatively pursue peaceful space exploration and science initiatives in areas of mutual interest, taking all appropriate measures to protect sensitive information, intellectual property, trade secrets, and economic interests of the United States.(j)Research and development cooperation relating to desalination technologyNot later than 1 year after the date of the enactment of this Act, the Director of the Office of Science and Technology Policy shall submit a report that describes research and development cooperation with international partners, such as the State of Israel, in the area of desalination technology in accordance with section 9(b)(3) of the Water Desalination Act of 1996 (42 U.S.C. 10301 note) to—(1)the Committee on Foreign Relations of the Senate;(2)the Committee on Energy and Natural Resources of the Senate;(3)the Committee on Foreign Affairs of the House of Representatives; and(4)the Committee on Natural Resources of the House of Representatives.(k)Research and treatment of posttraumatic stress disorderIt is the sense of Congress that the Secretary of Veterans Affairs should seek to explore collaboration between the Mental Illness Research, Education and Clinical Centers of Excellence and Israeli institutions with expertise in researching and treating posttraumatic stress disorder.June 3, 2020Reported with an amendment